Name: 2009/322/EC: Commission Decision of 8 April 2009 concerning the non-inclusion of certain substances in Annexes I, IA or IB to Directive 98/8/EC of the European Parliament and of the Council concerning the placing of biocidal products on the market (notified under document number C(2009) 2593) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: chemistry;  means of agricultural production;  marketing
 Date Published: 2009-04-09

 9.4.2009 EN Official Journal of the European Union L 95/44 COMMISSION DECISION of 8 April 2009 concerning the non-inclusion of certain substances in Annexes I, IA or IB to Directive 98/8/EC of the European Parliament and of the Council concerning the placing of biocidal products on the market (notified under document number C(2009) 2593) (Text with EEA relevance) (2009/322/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 98/8/EC of the European Parliament and of the Council of 16 February 1998 concerning the placing of biocidal products on the market (1), and in particular the second subparagraph of Article 16(2) thereof, Whereas: (1) Commission Regulation (EC) No 1451/2007 of 4 December 2007 on the second phase of the 10-year work programme referred to in Article 16(2) of Directive 98/8/EC of the European Parliament and of the Council concerning the placing of biocidal products on the market (2) establishes a list of active substances to be assessed, with a view to their possible inclusion in Annexes I, IA or IB to Directive 98/8/EC. (2) For a number of substance/product-type combinations included in that list, either all participants have discontinued their participation from the review programme, or no complete dossier was received within the time period specified in Articles 9 and 12(3) of Regulation (EC) No 1451/2007 by the Member State designated as rapporteur for the evaluation. (3) Consequently, and pursuant to Articles 11(2), 12(1) and 13(5) of Regulation (EC) No 1451/2007, the Commission informed the Member States thereof. That information was also made public by electronic means on 18 January 2008. (4) Within the period of three months from that publication, no person or Member State indicated an interest in taking over the role of participant for the substances and product-types concerned. (5) Pursuant to Article 12(5) of Regulation (EC) No 1451/2007, the substances and product-types concerned should therefore not be included in Annexes I, IA or IB to Directive 98/8/EC. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Biocidal Products, HAS ADOPTED THIS DECISION: Article 1 The substances and the product-types indicated in the Annex to this Decision shall not be included in Annexes I, IA or IB to Directive 98/8/EC. Article 2 For the purposes of Article 4(2) of Regulation (EC) No 1451/2007, this Decision shall apply from 1 March 2009. Article 3 This Decision is addressed to the Member States. Done at Brussels, 8 April 2009. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 123, 24.4.1998, p. 1. (2) OJ L 325, 11.12.2007, p. 3. ANNEX Substances and product-types not to be included in Annexes I, IA or IB to Directive 98/8/EC Name EC number CAS number Product-type RMS Ethanol 200-578-6 64-17-5 3 EL N-(trichloromethylthio)phthalimide/Folpet 205-088-6 133-07-3 6 IT Fluometuron 218-500-4 2164-17-2 6 EL Fluometuron 218-500-4 2164-17-2 13 EL Lignin 232-682-2 9005-53-2 1 EL Lignin 232-682-2 9005-53-2 2 EL Lignin 232-682-2 9005-53-2 3 EL Lignin 232-682-2 9005-53-2 4 EL Lignin 232-682-2 9005-53-2 6 EL Lignin 232-682-2 9005-53-2 13 EL Reaction product of dimethyl adipate, dimethyl glutarate, dimethyl succinate with hydrogen peroxide/Perestane 432-790-1 - 3 HU N-Didecyl-N-dipolyethoxyammonium borate/Didecylpolyoxethylammonium borate Polymer 214710-34-6 2 EL N-Didecyl-N-dipolyethoxyammonium borate/Didecylpolyoxethylammonium borate Polymer 214710-34-6 6 EL N-Didecyl-N-dipolyethoxyammonium borate/Didecylpolyoxethylammonium borate Polymer 214710-34-6 13 EL Polyvinylpyrrolidone iodine Polymer 25655-41-8 2 SE Polyvinylpyrrolidone iodine Polymer 25655-41-8 4 SE Polyvinylpyrrolidone iodine Polymer 25655-41-8 5 SE Polyvinylpyrrolidone iodine Polymer 25655-41-8 6 SE